DETAILED ACTION
This is the first office action on the merits in this application. The claims of September 18, 2020, are under consideration. Claims 1-19 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The earliest disclosure of at least claim 1 of the instant claims, and additionally dependent claims, appears to be in the filing of parent application 15/136552, having a filing date of April 22, 2016. 
Provisional application 62/152304, from which 15/136552 depends, has been carefully considered. Examiner believes the claimed limitations are not demonstrated in that disclosure. If applicant disagrees, identification of the claimed subject matter of the instant claims in that document is requested. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim teaches a ream guide, which further comprises a fastener driver; claim 10 teaches a ream guide which further includes a reamer; claim 12 teaches an implant. It is unclear how a fastener driver, or a reamer, or an implant, can be considered a part of a ream guide. It is suggested that these should be a system claims. Clarification is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eash (US 2014/0257304 A1).
Regarding claims 1, 2, 9 and 12, Eash teaches a ream guide for a shoulder arthroplasty procedure as at fig. 2, the ream guide comprising: 
a base 106 having a first surface 108 and a second surface 110; 
a bone peg 120 extending substantially perpendicularly from the first surface 108; 
an alignment peg 120 extending from the first surface 108 spaced from the bone peg; and 
a guide peg 104 extending from the second surface 110 opposite the bone peg 120 at an oblique angle to the bone peg (oblique angle clearly seen in fig. 2).
The limitation “opposite” is considered met by the fact that the guide peg is on the surface 110, which is on the opposite side as is surface 108. Surfaces 108 and 110 are considered to have a relative angle therebetween – that angle being parallel. The device is used with an implant [0035].
Regarding claim 4, the oblique angle is ten degrees [0030].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eash in view of Dong et al. (US 5,769,856).
Regarding claim 3, Eash teaches the limitations of claim 2, but does not teach surfaces 108/110 being obliquely angled. 
Dong teaches a guide as at fig. 10 having a first surface 258/298 and a second surface on the top side of the guide at 256. The device includes a bone pin 310 which is perpendicular to a portion of the first surface and an alignment peg 312 which is oblique relative to 310. The angles of the two surfaces 298/258/256 are obliquely oriented relative to one another (in a substantial portion of the surfaces). The angle of 258 defines the angle of 312. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Eash device surface 108 with a configuration similar to 258298 of Dong, especially in light of the modified surface portion demonstrated in fig. 1 of Eash. One would have done so in order to reduce thickness of the portion 200 in the Eash device in order to speed production and reduce material costs of that portion. 

Allowable Subject Matter
Claims 5-8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799